DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions (a positive electrode active material, Claims 1-6, a positive electrode, Claims 7-9, and a lithium secondary battery, Claim 10), as set forth in the Office action mailed on 05/20/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/20/2019 is withdrawn.  Claims 7-10, directed to a positive electrode and a lithium secondary battery are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim, thus share a special technical feature not shown in prior art, thus share unity of invention. As such, Claims 7-10 are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record, Brian Tomkins on 05/14/2021.

The claim has been amended as follows: 
In claim 7, line 2, delete “any one of”.

Reasons for Allowance
Claims 1-4 and 6 are allowed. Claims 7-10 are rejoined and allowed. Claims 5 and 11-14 have been canceled. 
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to a positive electrode active material for a secondary battery comprising a first lithium nickel oxide particle, having an average particle strength of 100 MPa to 250 MPa, and a second lithium-nickel oxide particle, having an average particle strength of 50 MPa to 100MPa, wherein a ratio r of the first lithium-nickel oxide particle to the strength of the second lithium-nickel oxide particle satisfies 1.5 ≤ r ≤ 3.
The closest prior art is Osada et al., (JP 2013065468) and Suhara et al., (US 20050271944).
The closest prior art discloses a first and second lithium-nickel oxide particle having different particle sizes. 
However, Suhara and Osada do not disclose wherein the first lithium-nickel oxide particle has an average particle strength of 100 MPa to 250 MPa, and the second lithium-nickel oxide particle has an average particle strength of 50 MPa to 100MPa, wherein a ratio r of the first lithium-nickel oxide particle 
The prior art is incompatible with the claimed invention, as it teaches that the larger particle size (the claimed first particle) has a lower particle strength, which is the opposite teaching of what is desired in the claim limitations. 
Therefore, the closest prior art fails to disclose, teach, suggest, or render obvious a positive electrode active material for a secondary battery comprising a first lithium nickel oxide particle, having an average particle strength of 100 MPa to 250 MPa, and a second lithium-nickel oxide particle, having an average particle strength of 50 MPa to 100 MPa, wherein a ratio r of the first lithium-nickel oxide particle to the strength of the second lithium-nickel oxide particle satisfies 1.5 ≤ r ≤ 3 when taken with all of the other claim limitations.
Claims 2-4 and 6-10 are allowed by nature of dependency on Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722